Exhibit 10.1
 
STEEL EXCEL, INC.
 
FIRST AMENDMENT
TO
2006 DIRECTOR PLAN


 
First Amendment, dated as of November 17, 2011, to that certain 2006 Director
Plan of Steel Excel Inc., formerly known as Adaptec, Inc.
 
WHEREAS, Steel Excel Inc. (the “Corporation”) maintains the 2006 Director Plan,
as adopted July 6, 2006 (the “2006 Plan”), for grants of equity awards to the
Corporation’s outside directors;
 
WHEREAS, the Plan provides that the exercise price for options and stock
appreciation rights may be no less than the “Fair Market Value” on the date of
determination; and
 
WHEREAS, the Compensation Committee and the Board of Directors of the
Corporation have determined that it is appropriate to amend the definition of
“Fair Market Value.”
 
NOW THEREFORE, the 2006 Plan is hereby amended as follows:
 
The definition of “Fair Market Value” in Section 22 of the 2006 Plan is hereby
deleted in its entirety and the following is substituted in its place:
 
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:  If the Company’s Shares are traded on an
established securities market (within the meaning of Treasury Regulations
Section 1.897-1(m)), then the Fair Market Value of a Share shall be the per
Share closing price of a Share as reported on such established securities market
(or if there was no reported closing price on such date, on the last preceding
date on which the closing price was reported).  If the Company’s Shares are not
listed on an established securities market (within the meaning of Treasury
Regulations Section 1.897-1(m)), then the Fair Market Value of a Share shall be
determined by the Committee in its sole discretion using a reasonable
application of a reasonable valuation method, consistently
applied.  Notwithstanding the foregoing, the Fair Market Value of a Share shall,
in all events, be determined in accordance with Section 409A of the Code.
 


 